Appellee exhibited its bill of complaint in the Circuit Court for Dade County seeking to enjoin appellants from engaging in the service of driving laundry trucks belonging to competitors of the complainant over certain routes in the City of Miami and Dade County, Florida.
The complainant claimed a right to the relief prayed under the terms of certain contracts theretofore entered into between the complainant and each of the defendants. The contracts were separate as to each defendant but were of like tenor and effect. Under the terms of the contract each of the defendants was employed as a driver of a laundry truck operated for and in behalf of the business of the complainant. The pertinent parts of the contracts under which relief is prayed are contained in the 5th and 6th paragraphs thereof, which are as follows:
"Fifth: Said Company may terminate the employment of *Page 139 
said Driver for good and sufficient cause and shall have the right to terminate the employment of said Driver by giving to said Driver one week's notice of the termination thereof or by paying to said Driver such compensation as he would earn in one week's employment; but in no case to exceed Twenty-five Dollars ($25.00). Said Driver may terminate his employment with said Company only by giving to said Company one week's notice in writing, addressed to the party of the first part, of his intentions to quit his employ. Upon any termination of said employment said Driver shall immediately turn over and surrender to said Company all money in his possession belonging to said Company, and shall immediately surrender and give up all books, papers and memoranda pertaining to said Company or its business or its customers, patrons, or agents.
"Sixth: Said Driver agrees that he will not at any time, while in the employ of said Company, either directly or indirectly divulge or make known to any person, whatever, the names or addresses of customers of said Company, who were customers, patrons or agents of said Company, at the time he entered the employ of said Company. That for one year immediately after his discharge by said Company or his quitting the employment of said Company, he will not either directly or indirectly, make known or divulge the names or addresses of any of the customers, patrons or agents of the said Company to any person whatsoever, and that for the space of one year after his discharge or quitting the employment of said Company, he will not either directly or indirectly, either for himself or any other person, firm, company or corporation, call upon, solicit, divert, take away or attempt to solicit, divert or take away any of the custom, business or patronage of such Company upon whom he called or whom he solicited, or to whom he catered or became *Page 140 
acquainted with at the time of his employment with said Company or with whom he became acquainted or on whom he called or to whom he catered to after his employment with said Company."
The contract with Love was executed on July 11, 1930; that with J. A. Curry was executed August 15, 1930, and that with T. C. Curry was executed on July 15, 1930.
The record shows that Miami Laundry Company was adjudicated a bankrupt on October 17, 1932; that a Receiver in Bankruptcy was appointed and thereafter each of the defendants continued in the employ of the Receiver in Bankruptcy in the capacity of drivers of laundry trucks until the 13th day of January, 1933, when they resigned to take effect upon the discharge of the Receiver in Bankruptcy. The communications from the defendants to the Receiver were in the following language:
"January 14, 1933.
"To L. M. Geratel and Jack Baldwin, Receivers of the Miami Laundry, Miami, Florida.
"Gentlemen:
"Herewith I tender my resignation as Laundry driver working under you as receiver, effective when you are discharged as said receiver and/or the business turned over to others to operate. If you would see that I am furnished with a release by which I am in no way obligated, I would be glad to continue for an additional week in service to break in a new driver.
"Very truly yours,"
The record shows that the employment by Miami Laundry Company terminated on January 21, 1933.
Motion to dismiss the bill of complaint was overruled.
Testimony was taken and restraining order issued whereupon *Page 141 
appeal was entered and the order appealed from superseded.
The question for us to determine is whether or not a court of equity will grant injunctive relief against a breach of contract of this character. That the contract was made and executed for valuable consideration can not be doubted, but the mere existence of a contract does not mean that in all cases the writ of injunction may be invoked to stop or prevent its breach.
In a case of this kind the public has a vital interest.
Here we have three men, able, ready and willing to perform useful labor and to thereby earn livelihoods for themselves and their families. They have entered into a contract with an employer to perform certain services for that employer. The duration of the employment is not fixed by the contract but either the employer or employee may terminate the contract and after its termination the employee is by the terms of the contract bound for a period of one year not to accept like employment from a competitor covering the territory and serving the customers which were covered and served for the contracting employer. The enforcement of this provision of the contract may, and in all probability will, mean that the contracting employee can not procure other employment and that he, together with his family, will become a charge on the public. It is not necessary that we hold the contract to be invalid as in contravention of sub-paragraph One of Section 5723 R. G. S., 7948 C. G. L., but it is sufficient to say that equity should withhold injunctive relief which is sought for the purpose of coercing specific performance of such contract. After all, the granting of an injunction in such cases is equivalent to an order requiring specific performance of the contract. In a case of this sort the contracting employer should be *Page 142 
relegated to his suit at law for breach of the contract. See Nordenfelt case 6 Eng. Ruling Case, 413; Fredericks v. Mayer, 1st Bosw. (N.Y.) 227; Allen Mfg. Co. v. Murphy, 23 Ont. Law. Rep. 467; Menter Co. v. Brock, et al., 147 Minn. 407,108 N.W. 553; Johnson v. Hunt, 21 N.Y. Sup. 314, 142 N.Y. 621,37 N.E. 564; Kaumagraph Co. v. Stampagraph Co., 188 N.Y. 678; Sternberg v. O'Brien, 48 N.J. Equity 370, 22 A. 348, 9 A. L. R. 1458.
"That courts are reluctant to uphold contracts whereby an individual restricts his right to earn a living at his chosen calling is well established." Sims v. Burnett, 55 Fla. 702,46 So. 90; Osius v. Hinchman, 150 Mich. 603, 114 N.W. 402; Carrol v. Giles, 30 S.C. 412, 4 L.R.A. 154; Mandevile v. Harmon,42 N.J. 185, 7 A. 37; Herreshoff v. Doutineau, 17 Rhode Island 3, 19 A. 712, 33 Am. St. 850.
For the reasons stated, the order appealed from should be reversed and the cause remanded with directions that the bill of complaint be dismissed. It is so ordered.
Reversed.
WHITFIELD, P. J., and BROWN, J., concur.
DAVIS, C. J., and ELLIS, and TERRELL, J. J., concur in the opinion and judgment.
                          ON REHEARING